  Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 1 of 12 PAGEID #: 277




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION
                                 CINCINNATI, OH

UNITED STATES,                              :   Case No. 1:20-CR-142
                                            :
             Plaintiff,                     :   Hon. Douglas Cole
      vs.                                   :
                                            :
                                            : MOTION FOR LEAVE TO FILE
ALEXANDER SITTENFELD,
                                            : INSTANTER AMICUS BRIEF OF THE
a/k/a “P.G. Sittenfeld”,
                                            : CINCINNATI ENQUIRER, A
                                              DIVISION OF GANNETT GP MEDIA,
                                            :
                                              INC., GRAY MEDIA GROUP, INC.
             Defendant.                     :
                                              D/B/A WXIX-TV, SCRIPPS MEDIA,
                                            : INC. D/B/A WCPO-TV, CINCINNATI
                                            : PUBLIC RADIO D/B/A WVXU,
                                            : OHIO/OKLAHOMA HEARST
                                            : TELEVISION, INC. D/B/A WLWT-TV,
                                            : SINCLAIR MEDIA III, INC. D/B/A
                                              WKRC-TV, AND THE ASSOCIATED
                                            :
                                              PRESS IN SUPPORT OF
                                            : DEFENDANT’S MOTION FOR
                                            : AMENDMENT OF PROTECTIVE
                                            : ORDER REGARDING DISCOVERY



      The Cincinnati Enquirer, a Division of Gannett GP Media, Inc., Gray Media

Group, Inc. d/b/a WXIX-TV, Scripps Media, Inc. d/b/a WCPO-TV, Cincinnati Public

Radio d/b/a WVXU, Ohio/Oklahoma Hearst Television, Inc. d/b/a WLWT-TV, Sinclair

Media III, Inc. d/b/a WKRC-TV, and the Associated Press (“Amici Curiae”) respectfully

move this Court for leave to file instanter an amicus brief in support of the relief sought

by Defendant Alexander Sittenfeld in his Motion for Amendment of Protective Order
     Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 2 of 12 PAGEID #: 278




Regarding Discovery (Doc. 26). A copy of Amici Curiae’s brief is tendered with this

motion.


                                               Respectfully submitted,



                                               /s/ John C. Greiner____________
                                               John C. Greiner (0005551)
                                               Darren W. Ford (0086449)
                                               GRAYDON HEAD & RITCHEY LLP
                                               312 Walnut Street, Suite 1800
                                               Cincinnati, OH 45202
                                               Phone:     (513) 629-2734
                                               Fax:       (513) 651-3836
                                               E-mail: jgreiner@graydon.law
                                                           dford@graydon.law

                                               Counsel for Amici Curiae




                           MEMORANDUM IN SUPPORT


I.      BACKGROUND


        The United States government’s prosecution of former Cincinnati City Council

member Alexander Sittenfeld, a/k/a “P.G. Sittenfeld” for alleged honest services fraud,

bribery, and attempted extortion has drawn nationwide attention. (Doc. 3, Indictment.)

Details about the government’s case have emerged slowly since the United States

Attorney for the Southern District of Ohio announced the indictment on November 19,

2020. It is clear, however, that the government’s case is based, at least in part, on


                                           2
   Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 3 of 12 PAGEID #: 279




recordings made by government agents of meetings between them and Defendant

Sittenfeld in connection with a federal government operation targeting public

corruption. (Doc. 3.)


       The Cincinnati Enquirer, a Division of Gannett GP Media, Inc. (“The Cincinnati

Enquirer”), Gray Media Group, Inc. d/b/a WXIX-TV (“WXIX”), Scripps Media, Inc.

d/b/a WCPO-TV (“WCPO”), Cincinnati Public Radio d/b/a WVXU (“WVXU”),

Ohio/Oklahoma Hearst Television, Inc. d/b/a WLWT-TV (“WLWT”), Sinclair Media III,

Inc. d/b/a WKRC-TV (“WKRC”), and the Associated Press (“Amici Curiae”) are media

organizations that have covered the Sittenfeld prosecution since its announcement on

November 19. See The Cincinnati Enquirer, Read the indictment: Cincinnati Councilman

P.G.         Sittenfeld      arrested          (Nov.           19,        2020),         available       at

https://www.cincinnati.com/story/news/2020/11/19/cincinnati-city-council-p-g-

sittenfeld-arrested-indictment/3777300001/ (last visited Feb. 3, 2021); WXIX, P.G.

Sittenfeld    charged:    Read   the    Full      Indictment      (Nov.      19,    2020),   available   at

https://www.fox19.com/2020/11/19/pg-sittenfeld-charged-corruption-investigation-

read-indictment/ (last visited Feb. 3, 2021); WCPO, Feds: Cincinnati City Councilman P.G.

Sittenfeld   solicited    $40K   in    exchange     for   votes      (Nov.    19,   2020),   available   at

https://www.wcpo.com/news/crime/feds-to-announce-charges-in-public-corruption-

case (last visited Feb. 3, 2021); WVXU, FBI: Cincinnati Council Member P.G. Sittenfeld

Accepted $40K in Bribes (Nov. 19, 2020), available at https://www.wvxu.org/post/fbi-

                                                    3
  Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 4 of 12 PAGEID #: 280




cincinnati-council-member-pg-sittenfeld-accepted-40k-bribes#stream/0 (last visited Feb.

3, 2021); WLWT, Cincinnati council member P.G. Sittenfeld arrested on federal corruption

charges (Nov. 19, 2020), available at https://www.wlwt.com/article/cincinnati-council-

member-pg-sittenfeld-arrested-on-federal-corruption-charges/34726792        (last   visited

Feb. 3, 2021); WKRC, P.G. Sittenfeld latest Cincinnati City Council member arrested for

corruption (Nov. 19, 2020), available at https://local12.com/news/local/report-pg-

sittenfeld-latest-cincinnati-city-council-arrested-for-corruption (last visited February 3,

2021); The Associated Press, Feds charge 3rd Cincinnati councilman with corruption (Nov.

19, 2020), available at https://apnews.com/article/cincinnati-money-laundering-john-

cranley-ohio-3343523c3afb1b1440e818af57371586 (last visited Feb. 5, 2021). As members

of the Cincinnati press, Amici Curiae have a strong interest in ensuring that they are

able to report fully and accurately about the government’s prosecution of this high

profile case of a Cincinnati city councilman.


       On January 13, Defendant Sittenfeld moved this Court to modify an existing

protective order (Doc. 17) that prohibits him from releasing audio recordings of his

conversations with government agents. (Doc. 26, Def.’s Motion for Amend. of Protective

Order Regarding Discovery (“Motion”).) Mr. Sittenfeld argues in his Motion that the

protective order “substantially prejudices his constitutional rights through unfair use

restrictions.” (Doc. 26, at 1.) Specifically, Mr. Sittenfeld argues that United States

Attorney David DeVillers misstated relevant law and facts at the November 19, 2020

                                            4
      Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 5 of 12 PAGEID #: 281




press conference when the indictment was announced, and that the government uses

“selective quotes in the indictment that are incomplete and devoid of their exculpatory

context.” (Id. at 1-2.) Mr. Sittenfeld’s Motion, in essence, seeks an amendment to the

Court’s protective order to allow him to correct or rebut statements the United States

Attorney has made about this case in public, and importantly, the media organizations

that have been covering and reporting on the government’s public statements about the

case.


         Amici Curiae now seek leave from this Court to file a brief in support of

Defendant Sittenfeld’s Motion.


II.      ARGUMENT


         A.     Standard of Review


         Although the Federal Rules of Civil Procedure do not contain a rule governing

amicus briefs at the district court level, “it is generally accepted as being within the

district court’s discretion to permit the filing of an amicus brief.” Ark Encounter, LLC v.

Stewart, 311 F.R.D. 414, 426 (E.D. Ky. 2015) (citing United States v. State of Mich., 940 F.2d

143, 165 (6th Cir. 1991)). Permitting a non-party to file an amicus brief allows those with

an interest in the outcome of a particular issue to present their perspective, without the

need for intervention. Ark Encounter, LLC, 311 F.R.D. at 436.




                                              5
  Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 6 of 12 PAGEID #: 282




       Although there is no standard governing a district court’s discretion in allowing

a non-party to file an amicus brief, the Federal Rules of Appellate procedure require a

party seeking leave to file an amicus brief to state its interest, and “the reason why an

amicus brief is desirable and why the matters asserted are relevant to the disposition of

the case.” Fed. R. App. P. 29(a)(3). See also Freed v. Thomas, No. 17-CV-13519, 208 WL

3848155, at *2 (E.D. Mich. Aug. 9, 2018) (looking to Federal Rules of Appellate

Procedure for guidance on whether to permit non-party to file amicus brief). That

standard is met here.


       B.     Amici Curiae’s Interest


       Amici Curiae’s interest in the outcome of the pending Motion is manifest.


       This case involves the prosecution of a prominent local politician for public

corruption. The United States Supreme Court has long-recognized that “the right of

access to criminal trial plays a particularly significant role in the functioning of the

judicial process and the government as a whole” and that “[p]ublic scrutiny of a

criminal trial enhances the quality and safeguards the integrity of the factfinding

process, with benefits to both the defendant and to society as a whole.” Globe Newspaper

Co. v. Superior Court, 457 U.S. 596, 606 (1982).


       Sittenfeld’s Motion seeks to modify a protective order issued by this Court

pursuant to Federal Rule of Criminal Procedure 16(d). Like Federal Rule of Civil

                                              6
  Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 7 of 12 PAGEID #: 283




Procedure 26, Criminal Rule 16(d) permits a district Court to issue a protective order for

“good cause.”


       The United States Court of Appeals for the First Circuit has recognized it is

implicit in the “good cause” requirement for issuing a protective order under Federal

Rule of Civil Procedure 26 that “a party receiving discovery materials might make them

public” and that “as a general proposition pretrial discovery must take place in the

public unless compelling reasons exist for denying the public access to the

proceedings.” Public Citizen v. Liggett Group, Inc., 858 F.2d 775, 789-790 (1st Cir. 1988)

(internal quotations omitted). The Public Citizen Court’s observation is consistent with

the Supreme Court’s recognition of the public’s general interest in monitoring and

serving as a check on the judicial process. Globe Newspaper Co., 457 U.S. at 606.


       To put it another way, Rule 16(d)’s “good cause” requirement incorporates the

expectation that a party to a judicial proceeding might make discovery materials public,

unless a court finds “good cause” for restricting that party’s right to share this

information. Amici Curiae, as members of the press, therefore have a strong interest in

ensuring that the public (and press’s) rights impliedly reflected in the “good cause”

requirement of Rule 16(d) are taken into consideration in the Court’s adjudication of the

Motion, as Mr. Sittenfeld has demonstrated through his Motion a desire and intention




                                             7
  Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 8 of 12 PAGEID #: 284




to share the audio recordings made by the government with the press if allowed to do

so.


       Further, the audio recordings Mr. Sittenfeld wishes to disclose to the public

would qualify as discovery material covered by the United States Supreme Court’s

decision in Brady v. Maryland, 373 U.S. 83 (1963). As the Third Circuit has recognized,

“Brady materials, unlike civil discovery, are turned over by the government to the

defense during its prosecution of alleged criminals on behalf of the public.” United States v.

Wecht, 484 F.3d 194, 209 (3d Cir. 2007) (emphasis added). Thus, the Wecht court

recognized that although there is no general First Amendment right of access to

discovery materials under the United States Supreme Court’s decision in Seattle Times

Co. v. Rhinehart, 467 U.S. 20, 33 (1984), Brady materials should be analyzed under a

different rubric. Wecht, 484 F.3d at 209-210 (observing that “the process by which the

government investigates and prosecutes its citizens is an important matter of public

concern” and that this distinguishes “Brady materials from traditional civil discovery

between private parties”).


       An additional consideration here is Mr. Sittenfeld’s contention in his Motion that

the excerpts from the recording used in the indictment, and reflected in the United

States Attorney’s public statements about the charges, do not present a full and accurate

picture of what Mr. Sittenfeld said to the undercover government agents. Amici Curiae,



                                              8
  Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 9 of 12 PAGEID #: 285




as members of the press, therefore have a unique interest in ensuring that they obtain

full access to the recordings to permit them to report fairly and accurately about the

government’s case. Cf. Cox Broad. Corp. v. Cohn, 420 U.S. 469, 493 (1975) (noting the

“special protected nature of accurate reports of judicial proceedings” under the First

Amendment). Promoting and protecting the press’s ability to report accurately on

judicial proceedings, and the evidence supporting the government’s charges against a

defendant, directly benefits the public, and promotes confidence in the judicial process.


      C.    Amici Curiae’s brief will assist the Court in considering the
      public’s and press’s interest in adjudicating the Motion.

      The “good cause” requirement in Federal Rule of Criminal Procedure 16(d)

reflects the expectation that a party to a criminal prosecution should be free to

disseminate discovery materials to the public under the First Amendment absent a prior

determination by the Court that “good cause” exists to restrict that right. This “good

cause” standard directly benefits the public and press by ensuring that parties to a

criminal prosecution are not unduly restricted from sharing information about their

case so that the public can play its role as an additional safeguard in the process. Cf.

CBS Inc. v. Young, 522 F.2d 234, 237-38 (6th Cir. 1975) (holding that gag order on parties

to case impaired news organizations’ ability to gather news in violation of the First

Amendment).




                                            9
  Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 10 of 12 PAGEID #: 286




       In his Motion, Mr. Sittenfeld focuses on his interests in modifying the protective

order so as to rebut what he claims are misleading characterizations of the audio

recordings of Mr. Sittenfeld’s conversations with government investigators. He does

not, however, address the public’s and press’s interest in removing a restriction on Mr.

Sittenfeld’s ability to share that information. Indeed, his focus is on the potential

adverse impact on the jury pool and potential defense witnesses. (Doc. 26, at 15.)


       Although Amici Curiae’s tendered brief advocates for the same modification of

the protective order that Mr. Sittenfeld seeks, their legal arguments focus on the public’s

and press’s interest in removing barriers to accessing information about this trial. Amici

Curiae make no arguments regarding the potential impact of these tapes on the jury

pool and defense witnesses, nor could they, as they have not heard the full audio

recordings. And indeed, members of the press and public listening to the audio

recordings will form their own opinions as to whether the audio recordings are

exculpatory,   as   Mr.   Sittenfeld   claims,   and   whether    the   government     has

mischaracterized the audio recordings in its indictment and public statements.


       In sum, neither the government nor Mr. Sittenfeld focus on the interests of the

press and public in removing a barrier to accessing information that will better inform

them about the nature of the charges against Mr. Sittenfeld, a high-profile elected

official accused of bribery and attempted extortion. Amici Curiae’s perspective will



                                            10
  Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 11 of 12 PAGEID #: 287




assist the Court resolving the pending motion, and they therefore respectfully request

that the Court grant their motion for leave to file the tendered amicus brief.


       D.     Amici Curiae’s brief is timely.


       Amici Curiae make this motion prior to the Court’s resolution of the pending

motion, and therefore, the Court will have an opportunity to consider Amici Curiae’s

arguments in resolving it. Accordingly, the timing of Amici Curiae’s brief will not

impair or delay the resolution of the Motion.


III.   CONCLUSION


       For the reasons set forth, Amici Curiae respectfully request that the Court grant

their Motion for Leave, and deem the tendered amicus brief filed with the entry of any

order granting this motion.




                                            11
  Case: 1:20-cr-00142-DRC Doc #: 36 Filed: 02/08/21 Page: 12 of 12 PAGEID #: 288




                                             Respectfully submitted,



                                             /s/ John C. Greiner__________
                                             John C. Greiner (0005551)
                                             Darren W. Ford (0086449)
                                             GRAYDON HEAD & RITCHEY LLP
                                             312 Walnut Street, Suite 1800
                                             Cincinnati, OH 45202
                                             Phone:     (513) 629-2734
                                             Fax:       (513) 651-3836
                                             E-mail: jgreiner@graydon.law
                                                         dford@graydon.law

                                             Counsel for Amici Curiae




10844859.3




                                        12
